IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Anthony R. Thompson,                        :
Kahmir Delapara,                                : No. 1909 C.D. 2015
Rashaun Garner,                                 : Submitted: January 15, 2016
Michael Richards, and                           :
John Thomas                                     :
                                                :
                             v.                 :
                                                :
Commonwealth of Pennsylvania,                   :
John E. Wetzel, and                             :
Michael Overmeyer                               :
                                                :
Appeal of: Anthony R. Thompson                  :


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY SENIOR JUDGE FRIEDMAN                                           FILED: March 8, 2016


              Anthony R. Thompson1 appeals, pro se, from the September 15, 2015,
order of the Court of Common Pleas of the 37th Judicial District (Forest County
Branch) (trial court), which dismissed Thompson’s complaint and denied his


       1
          The record does not indicate that the other named plaintiffs below actually joined
Thompson’s complaint, motion for leave to proceed in forma pauperis, or appeal. Therefore,
although Thompson claims to act on behalf of these other persons, we treat him as the only
appellant in the instant matter. See Spirit of the Avenger Ministries v. Commonwealth, 767 A.2d
1130, 1130 (Pa. Cmwlth. 2001) (“It is well settled that, with a few exceptions . . . , non-attorneys
may not represent parties before the Pennsylvania courts.”).
application for leave to proceed in forma pauperis pursuant to Pa. R.C.P. No.
240(j)(1).2 We affirm.


                Thompson is presently incarcerated at the State Correctional Institution
at Forest (SCI-Forest) in Marienville, Pennsylvania.                   On September 8, 2015,
Thompson filed a class action complaint against the Commonwealth of Pennsylvania,
John E. Wetzel in his individual and official capacity as director of SCI-Forest, and
Michael Overmeyer in his individual and official capacity as the superintendent of
SCI-Forest (together, Appellees).


                In his complaint, Thompson asserted that his incarceration is illegal
under the Eighth and Fourteenth Amendments to the United States Constitution
because “[t]he [Commitment] Sentencing Order of confinement in question . . . does
not cite statutory authority within its contents . . . to support [Thompson’s] imposed
sentence” and, therefore, the Department of Corrections (DOC) “does not lawfully
[possess] a lawful Sentencing Order.” (Compl. at 2, 3.) Thompson requested, among
other things, compensatory and punitive damages from Appellees and an injunction



       2
           Pa. R.C.P. No. 240(j)(1) provides:

       If, simultaneous with the commencement of an action or proceeding or the taking of
       an appeal, a party has filed a petition for leave to proceed in forma pauperis, the
       court prior to acting upon the petition may dismiss the action, proceeding or appeal if
       the allegation of poverty is untrue or if it is satisfied that the action, proceeding or
       appeal is frivolous.

An action is frivolous if it “‘lacks an arguable basis either in law or in fact.’” Note to Pa. R.C.P.
No. 240(j)(1) (citation omitted).



                                                  2
ordering Thompson’s release from incarceration. (Id. at 4.) Also on September 8,
2015, Thompson filed an application for leave to proceed in forma pauperis.


               On September 15, 2015, the trial court denied Thompson’s application
for leave to proceed in forma pauperis as frivolous under Pa. R.C.P. No. 240(j)(1)
and dismissed his complaint for the same reason. On September 21, 2015, Thompson
appealed to this court3 and filed a concise statement of errors complained of on appeal
in the trial court.


               Thompson argues that the trial court erred in dismissing his complaint
and denying his application for leave to proceed in forma pauperis as frivolous
because his incarceration is illegal where DOC does not possess a court commitment
form DC-300B or a sentencing order that cites statutory authority. We disagree.
“[F]ailing to cite a statute does not automatically result in a sentence being illegal
where the court otherwise had statutory authority to sentence the defendant.”
Commonwealth v. Stultz, 114 A.3d 865, 886 (Pa. Super.), appeal denied, 125 A.3d
1201 (Pa. 2015). Here, Thompson’s complaint failed to set forth any coherent or
specific assertion that the sentencing court lacked authority to sentence Thompson. 4



       3
         “Our scope of review of a trial court’s denial of an in forma pauperis application is limited
to determining whether constitutional rights were violated, or whether the trial court abused its
discretion or committed an error of law.” Bennett v. Beard, 919 A.2d 365, 366 n.1 (Pa. Cmwlth.
2007).

       4
         In his complaint, Thompson asserted that he was “unlawfully [sentenced] . . . in
accordance to prior but abolished mandatory sentences noted in Title 18.” (Compl. at 1.) His
complaint fails to further clarify this statement or cite to a specific provision of the Crimes Code.



                                                  3
Therefore, the trial court properly dismissed Thompson’s complaint and denied
Thompson’s application for leave to proceed in forma pauperis as frivolous.5


               Accordingly, we affirm.6



                                                   ___________________________________
                                                   ROCHELLE S. FRIEDMAN, Senior Judge




       5
         Additionally, we note that Appellees would under no circumstances be liable for monetary
damages for relying on a sentencing order or commitment form. See Section 9764(c.1)(3) of the
Sentencing Code, 42 Pa. C.S. §9764(c.1)(3) (“[DOC] . . . and a county correctional facility shall not
be liable for compensatory, punitive or other damages for relying in good faith on any sentencing
order or court commitment form DC–300B.”).

       6
          Thompson also argues that the trial court erred in not issuing an opinion in support of its
September 15, 2015, order pursuant to Pa. R.A.P. 1925(a)(1). The purpose of Pa. R.A.P. 1925(a)(1)
is for the trial court to articulate a reasoned basis for its order, thereby facilitating appellate review.
Lemon v. Department of Transportation, Bureau of Driver Licensing, 763 A.2d 534, 537 n.2 (Pa.
Cmwlth. 2000). In the order, the trial court states only that it dismissed Thompson’s complaint and
denied Thompson’s application for leave to proceed in forma pauperis because both were “frivolous
due to lacking an arguable basis in law and fact.” (Trial Ct. Order, 9/15/15, at 1.) Although this
generic statement is arguably insufficient, the record is sufficient for our appellate review.


                                                    4
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Anthony R. Thompson,                 :
Kahmir Delapara,                         : No. 1909 C.D. 2015
Rashaun Garner,                          :
Michael Richards, and                    :
John Thomas                              :
                                         :
                          v.             :
                                         :
Commonwealth of Pennsylvania,            :
John E. Wetzel, and                      :
Michael Overmeyer                        :
                                         :
Appeal of: Anthony R. Thompson           :



                                    ORDER


            AND NOW, this 8th day of March, 2016, we hereby affirm the
September 15, 2015, order of the Court of Common Pleas of the 37th Judicial District
(Forest County Branch).



                                         ___________________________________
                                         ROCHELLE S. FRIEDMAN, Senior Judge